Citation Nr: 0826911	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-02 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disorder, 
to include as due to a service-connected right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971, from July 1977 to August 1992, and from December 1998 
to April 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) and Board remand.  


FINDING OF FACT

The competent medical evidence of record demonstrates that a 
left ankle disorder is not related to active military service 
or to the veteran's service-connected right ankle disorder.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.159, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in December 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran is seeking service connection for a left ankle 
disorder, to include as secondary to his service-connected 
right ankle disorder.  At a December 2007 Board hearing, the 
veteran testified that he believes that his left ankle 
disorder is due to the fact that he had to depend on his left 
ankle because his service-connected right ankle was weak.  He 
further testified that, since he injured his right ankle 
inservice, he has noticed that he left ankle has become sore.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records are negative for any 
complaints, treatment, or diagnoses of a left ankle 
disability.  

In August 2001, the veteran underwent a fee-based VA 
examination performed by C. P., D.O.  The veteran complained 
of a joint problem in his left ankle for 9 years with 
symptoms including soreness, aching, weakness, pain, 
stiffness, instability, fatigue, and lack of endurance.  The 
veteran denied locking, swelling, inflammation, dislocation, 
or recurrent subluxation.  He indicated that walking and 
standing increased his left ankle pain, and that ibuprofen 
and rest alleviated his symptoms.  He also reported that he 
is unable to walk or stand during a flare-up, and that he 
must slow down in his work.  The examiner noted that there 
were no constitutional signs or symptoms or a joint 
condition.  The veteran indicated that he was unable to 
perform the activities of daily living due to pain in his 
ankles and legs.

Physical examination revealed the ankle joint to have a 
normal appearance without evidence of heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  Range of motion revealed dorsiflexion to 10 
degrees and plantar flexion to 30 degrees, limited by pain.  
There was no fatigue, weakness, lack of endurance, or 
incoordination.  There were no constitutional signs of 
arthritis, and the veteran's posture and gait were normal.  
An x-ray of the veteran's left ankle revealed no joint 
fracture, dislocation, bone destruction, or other bone or 
joint abnormality.  There was no unusual soft tissue 
calcification.  The impression was normal left ankle.  The 
examiner diagnosed limited motion of the left ankle, and 
explained that the veteran's limitation of motion of the 
ankle limited his ability to walk and stand for long periods 
of time, although he was able to carry out his work.

In a January 2006 letter, T.T., M.S., D.C. reported that the 
veteran's "left ankle complaints listed could easily be 
directly related to the radicular aspect of [his] current 
condition."  He concluded that the veteran's "left ankle 
complaints are directly related to a period of active reserve 
duty and as such could well qualify as a service related 
condition."  He noted that he reviewed some of the veteran's 
post-service medical records from May 1999 to June 2002.

Private medical treatment records from D.F., D.P.M. revealed 
the veteran's complaints of ankle instability and calluses on 
his feet.  In May 2005, the veteran reported that he worked 
as a driver and merchandiser, which required him to be on his 
feet much of the time.  He complained of spin calluses 
beneath the first metatarsophalangeal joints of both feet and 
noted a history of ankle instability.  He reported that being 
on his feet for work makes his feet ache and throb more.  He 
also indicated that he easily twists his ankles.  Physical 
examination of the lower extremities revealed pes cavus type 
foot architecture with partial collapse of the longitudinal 
arch with weightbearing.  Plantarflexed first rays were noted 
bilaterally.  There was mild rearfoot varus deformity in a 
relaxed neutral calcaneal stance position.  The veteran noted 
pain in the medial and central plantar fascial bands in the 
longitudinal arch and medial plantar tubercle right foot, and 
over the sinus tarsi of the right foot.  There was no pain to 
the ankle joint, to range of motion, to talar tilt testing, 
nor to anterior drawer testing.  Radiographs of both feet 
revealed that the veteran had relatively large seamoids with 
mild hallus interphalangeus noted distally at the first 
metatarsal-phalangeal joints (MPJs) of both feet.  He had a 
markedly increased calcaneal inclination angle noted 
laterally, and he was somewhat pronated on lateral 
weightbearing views.  The diagnoses were pronated pes cavus 
foot type with plantar fasciitis, right foot; spin callus sub 
first MPJ secondary to plantarflexed first rays of both feet; 
history of lateral ankle instability; and sinus tarsitis.  In 
June 2005, the veteran decided to be casted for orthotics.

In July 2006, the veteran underwent another fee-based VA 
examination, performed by A.M., M.D.  The veteran complained 
of left lower leg radiculopathy for five years.  The examiner 
noted that the parts affected by nerve disease were the left 
leg, feet, ankles, shoulder, and neck.  The veteran's 
symptoms included tingling, numbness, pain, and weakness.  He 
had pain in the ankles and legs that traveled from the lower 
part of the feet to the ankles, and then to the shoulder and 
neck.  He reported occasional left leg spasms and numbness on 
both feet.  He described the pain as aching, sharp, sticking, 
and cramping.  He noted that the pain was relieved by 
medication and rest.  Physical examination revealed the 
veteran's posture and gait to be normal, and no assistive 
device was used for ambulation.  With regard to the veteran's 
claimed left lower extremity neuritis, the diagnosis was "no 
diagnosis because there is no pathology to render a 
diagnosis."  The examiner explained that he was unable to 
determine whether the veteran had a left lower extremity 
disorder related to a low back disorder because there was no 
pathology to render a diagnosis of a left lower extremity 
disorder.

VA treatment records from January 2003 to June 2007 reveal 
the veteran's complaints of left leg radicular symptoms and 
burning pain in the feet.  An April 2007 treatment record 
diagnosed burning pain in both feet, right worse than left.  
A June 2007 treatment record diagnosed bilateral foot pain 
metatarsalgia and mild peripheral neuropathy.

In March 2008, the veteran underwent another VA examination.  
The VA examiner noted that the veteran's claims file was 
reviewed.  The veteran complained of pain and twitching in 
his left ankle, which started three months prior.  He noted 
that the pain was sharp and intermittent, especially in the 
evening after work when he rested and elevated his foot.  He 
explained that the pain would go away in a minute or two and 
would come back later.  The VA examiner indicated that 
assistive aids were not needed for walking and there were no 
constitutional symptoms of arthritis, no incapacitating 
episodes of arthritis, and no functional limitations on 
walking or standing.  There was also no deformity, giving 
way, instability, dislocation, subluxation, locking, 
effusion, or inflammation.  The veteran denied flare-ups.  

Physical examination of the left ankle revealed the veteran's 
gait to be wide.  There was evidence of abnormal weight 
bearing and callus formation on the medial side of the first 
metatarsal heads bilaterally.  Range of motion revealed 
dorsiflexion to 8 degrees and plantar flexion to 40 degrees.  
There was no additional limitation of motion on repetitive 
use.  There was no inflammatory arthritis or joint ankylosis.  
The VA examiner noted that the veteran's posture and gait 
were normal.  On examination of the left foot, there was no 
deformity noticed, no swelling or edema, no effusion, no 
weakness, and no instability.  There was mild tenderness at 
the medial part of the bottom of the heel.  There was no 
redness or heat, and no abnormal movement or guarding.  X-ray 
of the left ankle revealed arthritic changes of the left foot 
and hallux valgus deformity.  The impression was degenerative 
joint disease with hallux valgus deformity.  The diagnosis 
was mild degenerative joint disease of the left ankle.  The 
VA examiner concluded that the veteran's "left ankle 
condition is LESS likely as not (less than 50/50 probability) 
caused by or a result of [his] military service or any 
service connected right ankle or right foot disorder."  The 
VA examiner explained that the veteran's left ankle disorder 
was not related directly to his active military service 
because there was no evidence of any injury of left ankle or 
any treatment to the left ankle while he was inservice.  The 
VA examiner further explained that the veteran's left ankle 
condition was not caused or aggravated by his service-
connected right ankle or right foot disorder because the 
"left ankle condition is due to age related wear and tear 
and degenerative changes."

The Board finds that the medical evidence of record does not 
support service connection for a left ankle disorder as 
secondary to his service-connected right ankle disorder.  
There is a current diagnosis of a left ankle disorder.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  However, the March 
2008 VA examiner opined that the veteran's left ankle 
symptoms were not related to his service-connected right 
ankle disorder, as his left ankle disorder was caused by age 
related wear and tear degenerative changes.  See Allen, 7 
Vet. App. 439 (holding that service connection on a secondary 
basis requires evidence sufficient to show that the current 
disability was caused or aggravated by a service-connected 
disability); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that the Board is not free to substitute 
its own judgment for that of an expert).  

Although T.T., M.S., D.C. found that the veteran's "left 
ankle complaints could easily be directly related to the 
radicular aspect of [his] current condition," this statement 
does not indicate which condition the veteran's left ankle 
complaints could be related too.  In addition, the use of the 
word "could" makes the opinion entirely speculative and 
does not create an adequate nexus for the purposes of 
establishing service connection.  See Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); see also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  
Thus, the Board finds this opinion lacking in any significant 
probative value and attaches more weight to the March 2008 VA 
examiner's opinion.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001) (holding that the Board may appropriately favor 
the opinion of one competent medical authority over another).

Although the veteran asserts that his left ankle disorder is 
related to his service-connected right ankle disorder, the 
veteran is not competent to provide such a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(noting that the veteran is not qualified to offer a medical 
opinion, but may speak to his symptoms, their duration, and 
their severity).  Accordingly, service connection for a left 
ankle disorder, as caused or aggravated by a service-
connected right ankle disorder, is not warranted.

The Board notes that the medical evidence of record also does 
not support direct service connection for a left ankle 
disorder.  As noted above, there is a diagnosis of a left 
ankle disorder.  See Degmetich, 104 F.3d at 1333.  The 
veteran's service medical records were negative for a 
diagnosis of a left ankle disorder or any reports of pain.  
See Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  Moreover, there is no competent medical evidence 
of record that shows that a left ankle disorder is related to 
service.  See id. (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  The March 
2008 VA examiner found that the veteran's left ankle disorder 
was not related to service because there was no evidence of 
any injury of the left ankle or any treatment to the left 
ankle inservice.

With regard to T.T., M.S., D.C.'s opinion that the veteran's 
left ankle complaints were directly related to his period of 
active reserve duty and could qualify as a service-related 
condition, the Board again notes that this opinion is lacking 
in any significant probative value.  Although the opinion 
indicates that some of the veteran's post-treatment medical 
records were reviewed, there is no indication that the 
veteran's entire claims file was reviewed.  Specifically, it 
does not appear that the veteran's service medical records 
were reviewed.  In addition, the opinion provides no 
rationale for its conclusion that the veteran's left ankle 
complaints were directly related to his active duty service.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  The Board thus 
attaches more weight to the March 2008 VA examiner's opinion.  
Wensch, 15 Vet. App. at 367 (holding that the Board may 
appropriately favor the opinion of one competent medical 
authority over another).

As there is no competent evidence that the veteran's left 
ankle disorder is directly related to service, direct service 
connection for a left ankle disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left ankle disorder, to include as 
due to a service-connected right ankle disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


